Title: A Bill for Establishing a Naval Militia, 30 November 1805
From: Jefferson, Thomas
To: 


                  
                  A Bill for establishing a Naval militia
                  Be it enacted Etc. that every free, able-bodied, white, male, citizen, of the US. of 18. years & under 45. whose principal occupation is on the high sea, or on the tide-waters within the US. shall be of the militia for the Naval service of the US. and shall be exempt from the services of the land militia.
                  The persons so to constitute the said Naval militia shall be enrolled in the several ports or harbours, or the towns or country thereto adjacent, to which they belong or are most convenient, by their names, the dates & places of their births, their abodes, & personal descriptions: which enrollment shall be made by such person as the Pres. of the US. shall authorise in each place, in a book to be kept by him for that purpose, without delay as to those now within the descriptions of this act, and from time to time as to others who shall hereafter become so, always registering the date of the enrolment, and placing in a distinct page or part of the book those born within the limits of one & the same year of the Christian Aera. And whenever a person enrolled in one part of the US. shall remove to another, the enrolling officer of the latter port shall immediately enter his name on his book, noting the date & place of his former enrolment, in addition to the other circumstances before prescribed. and all questions between the enrolling officers of the land & Naval militia, whether a citizen belongs really to the one or the other service, shall be decided by the Executive authority of the state.
                  Every person enrolled shall be entitled to recieve, from the officer possessing the book of enrolment, an authenticated transcript from the same, of the entry respecting himself, on paiment of 25 cents, and to have the same renewed on the same condition from time to time, when lost or destroyed, which shall exempt him from the duties of the land-militia, & shall be considered otherwise as instead of the Certificate of citizenship heretofore given by the Collectors of the customs, which certificates shall hereafter cease to be given.
                  Every enrolling officer shall, on, or immediately after the 1st. day of October in every year, make a return of his roll to the Secretary of the Navy of the US. according to it’s actual state as affected since the last return, by age, discharge, death, removal, new enrolments or otherwise.
                  The sd Naval militia of each port & of the town & country thereto adjacent, to which they belong, shall be distributed into sections, each of which sections shall consist of all those individuals born within the limits of the same year of the Christian Aera, & shall be distinguished by the name of the year of their birth: and in cases of insurrection, of opposition to the civil authority or of sudden attack, either actual or imminent, in any port, harbour, or town on the tidewaters, or on the coasts or shores in their vicinities, all persons then & there being who make a part of the said naval militia, whether of the same or of any other place, shall be liable to be called on by the President of the US. or the person invested by him with authority for that purpose, to do duty with artillery, or on board any armed vessels, for the special occasion of quelling the insurrection, enforcing obedience to the civil authority, or resisting the attack as the case may be. Such call shall be made on them by sections, in the numbers which the exigency may require, by regular rotation in the numerical order of the years of their birth, and for a term not exceeding   months: & non residents shall always make a part of the section of the respective year of their birth.
                  The said sections, when called into service, shall be organised & officered by the state authority, suitably to the service they shall be called to, whether with artillery or on board any armed vessels, and while engaged in the performance of a tour of duty, shall have the pay & rations allowed in the navy of the US. and be subject to the rules, regulations, & articles provided for the government of the same.
                Enclosure
                                    
                     The best ground for estimating the number of Seamen of the U.S. to be enrolled under the Act for establishing a Naval Militia, is the tonnage of our Vessels. The latest return of tonnage, states it to have been on the 31st. of December 1803. as follows.
                     
                     
                        
                           
                           Tons.
                        
                        
                           Registered tonnage employed in foreign trade
                           585,909.
                        
                        
                           In the Whale fisheries
                           12,389.
                           
                        
                        
                           
                               Cod fisheries
                           50,969.
                           63,358.
                        
                        
                           In the Coasting trade
                           
                              267,787.
                        
                        
                           
                           917,054.
                        
                     
                     
                     
                        
                           
                               We are supposed to employ usually in navigating our Vessels about 6. men for every one hundred Tons. but allowing for those who are not free, white Citizens, within the Military Age, we may estimate five to the one hundred tons
                           
                              5.
                           
                        
                        
                           
                           45,852.
                        
                     
                     
                     
                        
                           
                               To these should be added the Seamen then in our navy & those employed on the tide waters within the United States, which we may safely state as making the whole number Amount to
                           50,000
                        
                     
                  
                  
               